               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRANDON JENNINGS,                   )
                                    )
               Plaintiff,           )
                                    )
    v.                              )             1:19CV1133
                                    )
CAROL SCRIBNER DARROW, et al.,      )
                                    )
               Defendants.          )


                                 ORDER

    This matter is before this court for review of the Order

and Recommendation filed on January 23, 2020, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 15.) In the

Recommendation, the Magistrate Judge recommends that this action

be dismissed without prejudice to Plaintiff filing a new

complaint, on the proper 42 U.S.C. § 1983 forms. The

Recommendation was served on the parties to this action on

January 23, 2020. (Doc. 16.) Plaintiff filed objections, (Doc.

17), within the time limit prescribed by Section 636.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations




    Case 1:19-cv-01133-WO-JLW Document 18 Filed 04/23/20 Page 1 of 2
made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation.   This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 15), is ADOPTED. IT IS FURTHER ORDERED that

this action is DISMISSED WITHOUT PREJUDICE to Plaintiff filing a

new complaint, on the proper § 1983 forms, correcting the defects

set out in the Order and Recommendation. A Judgment dismissing this

action will be entered contemporaneously with this Order.

     This the 23rd day of April, 2020.



                                 __________________________________
                                    United States District Judge




                                  -2-



    Case 1:19-cv-01133-WO-JLW Document 18 Filed 04/23/20 Page 2 of 2
